Citation Nr: 0725531	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  03-23 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Reno, Nevada


THE ISSUE

Entitlement to service connection for residuals of a 
hysterectomy.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst

INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1972 to December 1986.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a February 2003 
rating decision by the Reno RO.  In July 2004 a 
videoconference hearing before the undersigned.  A transcript 
of the hearing is associated with the veteran's claims file.  
In December 2004 and March 2006, the matter was remanded for 
additional development; and in March 2007 the Board sought a 
Veterans Health Administration (VHA) medical advisory opinion 
in the matter.


FINDING OF FACT

The veteran's hysterectomy was required, at least in part, 
for uterine fibroids which are reasonably shown to have been 
manifested during her active service.


CONCLUSION OF LAW

Service connection is warranted for the veteran's residuals 
of a hysterectomy.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)
 
The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  It applies in the instant 
case.  Inasmuch as this decision grants the benefit sought, 
there is no reason to belabor the impact of the VCAA on the 
matter.

II. Factual Background

The veteran's service medical records (SMRs) note that in 
January 1982 she reported that she had started spotting, 
requiring a pad, after having a normal period earlier that 
month.  She was not on birth control pills.  There was no 
examination.  In an undated record, the veteran reported that 
she bled every other month.  She was on birth control pills 
to regulate her menses.  A gynecological consultation to rule 
out polycystic ovaries was requested.  In June 1982, the 
veteran reported she had no pain with her menses, but that it 
started one week early.  In October 1982, the veteran sought 
treatment for menstrual cramps.  She reported a history of a 
bleeding problem for which she was given provera.  She later 
had spotting and was given more provera.  Examination was 
negative except for secondary discomfort.  In April 1984, the 
veteran received emergency care treatment for vaginal 
bleeding.  She reported that she had been spotting for four 
days, and indicated that she was treated with hormones 
(probably progesterone) two years earlier.  The examiner 
noted questionable cervical erosion; a pap smear was taken; 
the impression was intermittent bleeding.  In April 1985, the 
veteran reported a 19-day history of steady bleeding.  The 
diagnosis was dysfunctional uterine bleeding.  A June 1985 
consultation request notes the veteran had many years of 
irregular/dysfunctional bleeding; that the most recent 
episode was in April; and that it was stopped with 
medication.  A March 1986 record notes the veteran's history 
of bleeding and spotting.  On examination, her abdomen was 
nontender and without masses, and her uterus was without 
masses.  On November 1986 service separation examination, 
dysfunctional uterine bleeding was diagnosed.  In associated 
medical history the veteran indicated that her periods were 
currently normal; she had had irregular bleeding/spotting 
with menstrual periods; and that she was told that she 
possibly had a tipped uterus.  Physical pelvic evaluation was 
silent for any abnormality.  

1988 to 1992 VA medical records include a January 1988 VA 
treatment record that notes the veteran complained of 
irregular menses since 1972.  She reported having amenorrhea 
for 30-60 days then menses for 15-20 days.  She also 
complained of pelvic cramps with her periods.  She normal 
cycles while on birth control pills, but discontinued them 
due to weight gain.  An August 1988 VA treatment record notes 
the veteran stopped taken provera in February or March, and 
that irregular menses started in April.  Gynecological 
examination was reported to be normal.  Additional records 
reflect further complaints of heavy bleeding and spotting.  A 
January 1992 record notes the veteran reported 30 day menses 
with heavy flow that required going to the bathroom every 15 
minutes.  Examination revealed that her uterus was 
retroverted, retroflexed, and slightly enlarged.  There were 
no masses.  The impression was menorrhagia with secondary 
anemia.  A February 1992 record notes that her uterus had 
irregular contours, and that fibroids could not be ruled out.  

December 1992 private treatment records show that the veteran 
underwent a total hysterectomy.  It was noted that she had a 
long history of menometrorrhagia, growing uterine fibroids, 
and pelvic pain.  Treatment with nonsteroidal anti-
inflammatory drugs and hormone therapy with provera had not 
decreased her menometrorrhagia.  The preoperative diagnosis 
was symptomatic uterine fibroids.  Surgery revealed that her 
uterus was enlarged to about 18 week size, irregularly, with 
multiple uterine fibroids.  The postoperative diagnosis was 
uterine fibroids, broad ligament fibroid, extensive pelvic 
adhesions, bowel adhesions, and bilateral ovarian cysts.  

A March 1993 VA medical record notes that the veteran was 
feeling better since her hysterectomy.  An October 2003 
record notes that she was status post hysterectomy for 
endometriosis, and was not on estrogen.  

At the July 2004 video conference hearing, the veteran 
testified that while still in service (sometime in 1984) she 
was told she had a tipped uterus and beginning uterine 
fibroids.  

On October 2005 VA examination, it was noted that the 
veteran's claims file was reviewed.  The examiner opined that 
without an operative or pathology report it  would not be 
expected that her gynecological disability was related to 
service since a fibroid uterus, enlarged uterus, or 
dysfunctional bleeding were not related to the veteran's job 
description.  The examiner added that it would not be 
possible to know whether the veteran's dysfunctional uterine 
bleeding began in active service (prior to 1986) or whether 
her uterus grew to massive size prior to 1986 or between 1986 
and December 1992 (when she underwent hysterectomy ).
On April 2006 VA examination, the veteran's claims file was 
reviewed and her gynecological history was noted.  The 
examiner noted a two year gap between the veteran's discharge 
from service and her initial VA treatment.  She commented 
that fibroids were usually detected in women in their 30s and 
40s, and were more prevalent in black women.  The most common 
symptoms of fibroids were abnormal uterine bleeding and 
pelvic pressure.  The most common bleeding abnormality was 
menorrhagia (prolonged and/or profuse uterine bleeding, also 
called hypermenorrhea).  On pelvic examination, a uterus with 
fibroids often felt enlarged and/or irregular, and could be 
felt abdominally above the pubic bone.  Once fibroids 
appeared, their growth rate was dependent on estrogen, 
progesterone, and possibly other hormones.  Growth rates 
varied greatly among women and the exact cause was unknown, 
which made the prediction of the behavior of fibroids very 
difficult.  The examiner consulted with a physician and a 
women's health nurse practitioner regarding the veteran's 
case, and opined that it was less likely than not that the 
1992 hysterectomy was indicated for disability that began or 
became worse in service.  The cause of the veteran's 
irregular menses in the military (that was controlled with 
birth control pills until she stopped taking them) was 
unknown.  There was no history of abnormal pelvic 
examinations or mention of the possibility of fibroids in 
service.  The examiner opined that there were no evident 
gynecological disabilities related to the veteran's 
gynecological complaints/problems in service.

Because the April 2006 VA examination was not completely in 
accordance with the Board's remand request, in March 2007 the 
matter was referred to VHA for review and an advisory medical 
opinion by a specialist.  A Board-certified obstetrician-
gynecologist reviewed the veteran's claims file, and opined 
that her large uterine fibroids which caused menorrhagia and 
dysfunctional uterine bleeding were not amenable to hormonal 
therapy, as fibroids often were not, and that because the 
veteran's uterus was so large at the time of her hysterectomy 
it was highly likely that the fibroids were present while she 
was on active duty.  Also, the fact that the hormonal therapy 
did not work while she was on active duty made it highly 
likely that she had uterine fibroids at the time, which was 
why the therapy was unsuccessful.  


III. Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Hickson v. West, 12 
Vet. App. 247 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

It is not in dispute that the veteran's hysterectomy was, at 
least in part, for uterine fibroids.  There is also ample 
evidence that she had various gynecological problems in 
service.  What remains to be resolved (and regarding which 
there is conflicting evidence) is whether the uterine 
fibroids which required hysterectomy were manifested/present 
in service.  On April 2006 VA examination the examiner 
opined, in essence, that because there was no mention of a 
possibility of uterine fibroids in service, and because the 
course of growth of uterine fibroids varied greatly, it was 
"less likely than not" that the hysterectomy was for 
fibroids that began or became worse in service.  On the other 
hand, a VHA consulting Board-certified obstetrician-
gynecologist opined, in essence, that in light of the amount 
of uterine enlargement due to uterine fibroids and because 
hormonal therapy when she was on active duty did not work, it 
was "highly likely" that the veteran's uterine fibroids 
were present in service (and that consequently the veteran's 
hysterectomy was for disability that was manifested in 
service).  
Given the recognized expertise of the VHA consulting 
physician and the more detailed explanation of the rationale 
for her opinion, the Board finds the April 2007 by that 
physician the most probative evidence in this matter.  As it 
supports the veteran's claim, the Board concludes that 
service connection for residuals of hysterectomy is 
warranted.  


ORDER

Service connection for residuals of a hysterectomy is 
granted.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


